Citation Nr: 9931102	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-12 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In his Substantive Appeal, received by the RO in April 1995, 
the veteran requested an RO hearing and indicated that he 
would decide at a later date whether to have a hearing before 
a Member of the Board.  In a letter issued in May 1995, the 
RO informed the veteran that he should inform the RO in 
writing if he wanted a hearing before a Member of the Board.  
To date, the veteran has not responded to that letter, 
insofar as it concerned the matter of an Board hearing, and 
the Board is therefore of the understanding that he no longer 
seeks a Board hearing.  See 38 C.F.R. §§ 20.702(e), 20.704(e) 
(1999).  The veteran's RO hearing was conducted in June 1995, 
and the testimony from that hearing is discussed below.  

In November 1998, the Board remanded this case to the RO for 
further development, to include the scheduling of a new VA 
examination, with electromyography studies.  That development 
has been accomplished, and the case has been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right wrist disability is manifested by 
palmar flexion and dorsiflexion limited to no more than 65 
degrees and pain with range of motion testing.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for the veteran's 
residuals of a right wrist fracture have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with VA's duty 
to assist him in developing the facts pertinent to his claim 
under 38 U.S.C.A. § 5107(a) (West 1991).  

In the appealed November 1994 rating decision, the RO granted 
service connection a right wrist disorder on the basis of in-
service treatment for a right wrist fracture.  A 
noncompensable (zero percent) evaluation was assigned, 
effective from September 1994.  That evaluation has since 
remained in effect and is at issue in this case.

The veteran's October 1994 VA orthopedic examination revealed 
no warmth, swelling, or tenderness of the right wrist.  Range 
of motion testing revealed flexion to 80 degrees, extension 
to 70 degrees, radial deviation to 20 degrees, and ulnar 
deviation to 45 degrees.  Muscle strength was good against 
resistance.  X-rays revealed no significant bone pathology of 
the right wrist.  The pertinent diagnosis was residuals of a 
fracture of the right wrist, also involving a fracture of the 
fifth metacarpal and causing a deformity of the metacarpal 
joint (for which service connection has been granted 
separately).

During a June 1995 personal hearing, the veteran reported 
that his right wrist disability had limited his mechanical 
abilities.  He testified that he had lost a job on account of 
his wrist disability.  

The veteran's July 1995 VA neurological examination revealed 
right wrist flexion to 75 degrees, extension to 65 degrees, 
ulnar deflection to 30 degrees, radial deflection to 15 
degrees, and full pronation and supination.  The examination 
report noted that the veteran is right-handed.  The diagnosis 
was residual trauma and fracture to the right triquetrum bone 
and fifth metatarsal, with limitation of motion of the wrist 
and the fifth finger and weakness of the fifth finger grip, 
without any gross sensory loss.

The report of the veteran's July 1995 VA orthopedic 
examination indicates that he complained of cracking and 
popping noises in the wrist.  The examination revealed no 
swelling or deformity of the right wrist, but there was 
tenderness over the triquetrum.  Range of motion testing 
revealed flexion to 80 degrees, extension to 70 degrees, 
ulnar deviation to 10 degrees, and radial deviation to 20 
degrees.  Pain was noted on both active and passive range of 
motion.  The diagnosis was residuals of a fracture of the 
triquetrum of the right wrist, with limitation of motion at 
the wrist and pain and tenderness over the triquetrum. 

Also, in July 1995, the veteran underwent a VA hand, thumb 
and fingers examination.  While the examination primarily 
addressed the veteran's separate right fifth finger 
disability, the examiner did note that the veteran's overall 
strength in the right hand was weak, when compared to that of 
the left.

X-rays in July 1995 revealed no significant bone or joint 
abnormality of the wrist.

During a May 1998 VA orthopedic examination, the veteran 
reported no right wrist pain.  The examination revealed no 
swelling, pain, or obvious deformity of the right wrist.  
Range of motion studies revealed dorsiflexion to 65 degrees, 
palmar flexion to 75 degrees, ulnar deviation to 40 degrees, 
and radial deviation to 20 degrees.  There was no obvious 
evidence of pain on motion or functional loss.  X-rays 
revealed no fracture or dislocation of the right wrist.  The 
diagnosis was a 1991 right wrist fracture, with no residuals. 

The veteran underwent a further VA orthopedic examination in 
February 1999.  During that examination, he complained of 
pain, stiffness, fatigability, and difficulties with 
repetitive use of the right wrist.  The examination revealed 
tenderness and soreness dorsally over the right wrist, but 
the veteran had "excellent full range of motion" of the 
wrist.  No swelling or deformity was noted, and good grip and 
grasp were shown.  X-rays revealed no significant bone 
pathology.  The diagnosis was a residual fracture of the 
right wrist.

While a February 1999 VA neurological examination primarily 
concerned his right small finger disability, the examiner 
also noted that active movement strength, dorsiflexion, and 
palmar flexion were about 90 percent of normal.  The right 
hand and wrist were normal to pinprick.  The veteran had 
definite tenderness over the right triquetrum bone when the 
area was pressed on the dorsal surface of the right wrist.  
The pertinent diagnosis was a residual fracture of the right 
triquetrum bone, with tenderness on palpation.

Subsequently, the veteran underwent a VA electromyograph 
(EMG) in April 1999.  The EMG was noted to be normal, with no 
evidence of traumatic ulnar neuropathy.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But see generally Fenderson v. West. 12 Vet. App 119 
(1999) (concerning the application of "staged" ratings in 
certain cases in which a claim for a higher evaluation stems 
from an initial grant for service connection for the 
disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

In this case, the RO has evaluated the veteran's right wrist 
disability under the criteria for limitation of motion of a 
major (dominant) wrist of 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (1999), as the veteran is right-handed.  See 38 C.F.R. 
§ 4.69 (1999).  Diagnostic Code 5215 allows for a 10 percent 
evaluation for either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.

The Board has reviewed the veteran's examination reports and 
observes that his right wrist palmar flexion and dorsiflexion 
(extension) have not been shown to be limited to more than 65 
degrees.  However, as Diagnostic Code 5215 is predicated on 
limitation of motion, the Board has also considered whether a 
compensable evaluation is warranted on the basis of such 
symptoms as painful motion and functional loss due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).  In this regard, the Board 
observes that painful motion was, in fact, noted during the 
veteran's July 1995 VA orthopedic examination.  While the May 
1998 VA orthopedic examination revealed no pain on motion or 
functional loss of the right wrist, the Board notes that the 
veteran complained of pain, stiffness, fatigability, and 
difficulties with repetitive use of the right wrist during 
the February 1999 VA orthopedic examination, and the Board 
finds his statement in that regard to be credible. The Board 
finds that the veteran's right wrist disability has been 
shown to be productive of painful motion and that such 
painful motion has been, notwithstanding the results of the 
May 1998 examination, essentially consistent during the 
pendency of this appeal.  As such, a 10 percent evaluation, 
the maximum available under Diagnostic Code 5215, is 
warranted for the veteran's right wrist disability.

The Board has considered other diagnostic criteria so as to 
determine whether an even higher evaluation is warranted for 
the veteran's right wrist disorder.  However, there is no 
evidence of favorable ankylosis of the wrist in 20 to 30 
degrees of dorsiflexion, the criteria for a 30 percent 
evaluation for a major wrist under Diagnostic Code 5214.  
Also, in its July 1999 Supplemental Statement of the Case, 
the RO considered 38 C.F.R. § 4.124a, Diagnostic Code 8516, 
which pertains to paralysis of the ulnar nerve, but there is 
no evidence of moderate incomplete paralysis of the right 
ulnar nerve as would warrant a 30 percent evaluation under 
this section.  Overall, the evidence supports a 10 percent 
evaluation, and no more, for the veteran's right wrist 
disability.

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times contemplated by the 
assigned evaluation.  Staged ratings thus would not be 
appropriate. Fenderson.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
The veteran has submitted no documentary evidence suggesting 
that his right wrist disorder has markedly interfered with 
earning capacity or employment status beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  As such, 
the Board finds that the criteria for submission for the 
assignment of an extra-schedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 10 percent for residuals of a right wrist 
fracture is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

